Name: Commission Regulation (EEC) No 2238/93 of 26 July 1993 on the accompanying documents for the carriage of wine products and the relevant records to be kept
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  executive power and public service;  foodstuff;  documentation;  transport policy
 Date Published: nan

 Avis juridique important|31993R2238Commission Regulation (EEC) No 2238/93 of 26 July 1993 on the accompanying documents for the carriage of wine products and the relevant records to be kept Official Journal L 200 , 10/08/1993 P. 0010 - 0031 Finnish special edition: Chapter 3 Volume 51 P. 0118 Swedish special edition: Chapter 3 Volume 51 P. 0118 COMMISSION REGULATION (EEC) No 2238/93 of 26 July 1993 on the accompanying documents for the carriage of wine products and the relevant records to be keptTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 71 (3) thereof, Whereas in view of the establishment of the single market in the Community, which will entail the abolition of boundaries between Member States, it is necessary to confer on the authorities responsible for supervising the stocking and marketing of wine products the necessary means to carry out effective checks in accordance with uniform rules laid down at Community level; Whereas Article 71 (1) of Regulation (EEC) No 822/87 provides that wine products may be put into circulation within the Community only with an officially checked accompanying document; whereas Article 71 (2) provides that natural or legal persons who hold wine products are to be obliged to keep goods inwards and outwards registers in respect of those products; whereas Regulation (EEC) No 986/89 (3), as last amended by Regulation (EEC) No 592/91 (4), was therefore amended; Whereas progress towards fiscal harmonization within the Community was made with the adoption of Council Directive 92/12/EEC of 25 February 1992 on the general arrangements for products subject to excise duty and on the holding, movement and monitoring of such products (5), and the regulations adopted for its application, namely Commission Regulation (EEC) No 2719/92 of 11 September 1992 on the accompanying administrative document for the movement under duty-suspension arrangements of products subject to excise duty (6), and Commission Regulation (EEC) No 3649/92 of 17 December 1992 on a simplified accompanying document for the intra-Community movement of products subject to excise duty which have been released for consumption in the Member State of dispatch (7); whereas, in order to establish uniform rules applicable within the Community and to simplify administrative formalities both for the trade and for the public, the Community rules concerned should be revised in the light of experience and of the requirements of the single market; whereas, in particular, documents accompanying the carriage of wine products for the requirements of fiscal legislation should also be used to guarantee the authenticity of the products concerned; Whereas the abovementioned provisions concerning the drawing up of accompanying administrative documents and the simplified accompanying document refer to rules on the certification of the origin and quality of certain types of wine; whereas, therefore, the rules for such certification should be laid down; whereas rules must also be laid down for the certification of the origin of certain wines for carriage not subject to tax formalities, in particular for export; whereas, in order to simplify administrative formalities for individuals and to remove the burden of routine tasks from the competent authorities, provision should be made for the latter to authorize consignors fulfilling certain conditions to enter the wording certifying the origin of the wine in the accompanying document, without prejudice to completion of the relevant checks; Whereas, a document should be laid down to accompany the carriage of wine products not subject to the abovementioned tax formalities to enable the competent authorities to monitor the movement thereof; whereas any commercial document containing the details necessary for identifying the product and for tracking its movements may be recognized for that purpose; Whereas the monitoring of wine products transported in bulk requires particular care given that such products are more susceptible to fraudulent practices than are labelled, bottled products fitted with a non-reusable closing device; whereas additional information and prior validation of the accompanying document should be laid down in such cases; Whereas, in order to avoid needlessly complicating administrative formalities, provision should be made for no document to be required for carriage fulfilling certain criteria; Whereas documents accompanying the carriage of wine products and the relevant entries made in the registers constitute a whole; whereas, in order to ensure that by consulting the registers the competent authorities are able effectively to monitor the movement and stocking of wine products, in particular in the course of cooperation between those authorities in the different Member States, the rules concerning the keeping of records should be harmonized at Community level; Whereas the substances used in certain oenological practices, especially enrichment, acidification and sweetening, are particularly open to the danger of fraudulent use; whereas records must therefore be kept concerning those substances to enable the competent authorities to supervise the movement and use thereof; Whereas the accompanying document for the carriage of wine products laid down by Community rules is a very useful source of information for the bodies responsible for ensuring compliance with Community and national rules in the wine sector; whereas Member States should be allowed to lay down additional provisions on the application of this Regulation for carriage beginning on their own territory; Whereas the provisions of Regulation (EEC) No 986/89 should be replaced by those of this Regulation; whereas, however, in order to facilitate the transition from the arrangements in force before the entry into force of this Regulation to the arrangements laid down herein, provision should be made permitting the use of accompanying documents drawn up in accordance with Regulation (EEC) No 986/89 for a temporary period; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down detailed rules for the application of Article 71 of Regulation (EEC) No 822/87 with regard to accompanying documents for the carriage of wine products without prejudice to the application of Directive 92/12/EEC. It lays down: (a) rules for the certification of origin for quality wines produced in specified regions and the certification of provenance for table wines entitled to a geographical ascription in the documents accompanying the carriage of these wines which are also issued pursuant to Community provisions based on Directive 92/12/EEC; (b) rules for the issue of documents accompanying the carriage of the wine products listed in Article 1 (2) of Regulation (EEC) No 822/87: - within a Member State, where such consignments are not accompanied by a document prescribed by Community rules based on Directive 92/12/EEC, - on exportation to a third country, - in intra-Community trade when: - carriage is effected by a small producer exempted by the Member State in which the carriage originates from the need to complete a simplified accompanying document, or - a wine product not subject to excise duty is transported; (c) additional provisions for completing: - the accompanying administrative document or the commercial document used in its place, - the simplified accompanying document or the commercial document used in its place, in the case of consignments of the wine products referred to in Article 1 (2) of Regulation (EEC) No 822/87. 2. This Regulation also lays down rules on the keeping of records of entry and withdrawal by persons holding wine products in the course of their occupation. Article 2 Definitions For the purposes of this Regulation: (a) 'competent authority' means an authority made responsible by a Member State for the implementation of this Regulation; (b) 'producer' means any natural or legal person or group of such persons who has or has had in his possession fresh grapes, grape must or new wine still in fermentation, and who processes them or has them processed on his behalf into wine; (c) 'small producer' means a producer who produces on average less than 1 000 hectolitres of wine per year. Member States shall consider the average production level over at least three consecutive years. Member States need not consider as small producers producers who buy fresh grapes or grape must to process them into wine; (d) 'retailer' means any natural or legal person or group of such persons whose business activity includes the sale of wine in small quantities - to be defined by each Member State, having regard to the special features of trade and distribution - directly to the consumer, but not those who use cellars equipped for storing and, if appropriate, for bottling wines in large quantities, who have packaging facilities or who engage in itinerant trading in wine transported in bulk; (e) 'accompanying administrative document' means a document meeting the requirements of Regulation (EEC) No 2719/92; (f) 'simplified accompanying document' means a document meeting the requirements of Regulation (EEC) No 3649/92; (g) 'a trader who does not hold stocks' means a natural or legal person or a group of such persons buying or selling wine products on a professional basis but having no premises for the storage of such products; (h) 'recognized closing device' means a closing device for containers of a nominal capacity of not more than give litres, as listed in Annex I. TITLE I Accompanying documents for the carriage of wine products Article 3 1. All natural or legal persons, groups of persons, including traders not holding stocks, who have their domicile or registered place of business within the customs territory of the Community and who carry out or cause to be carried out a carriage operation involving a wine product must complete on their own responsibility a document which must accompany the carriage, hereinafter called 'the accompanying document'. The accompanying document shall include at least the following information in accordance with the instructions set out in Annex II: (a) the name and address of the consignor; (b) the name and address of the consignee; (c) a reference number for the purpose of identifying the accompanying document; (d) the date of completion of the document and the date of dispatch where this differs from the date of completion; (e) the trade description of the product being carried in accordance with Community and national rules; (f) the quantity of product being carried. The document shall also include, for carriage in containers of a nominal volume of more than 60 litres: (g) of: - wines: the actual alcoholic strength, - non-fermented products: the refractive index or the density, - new wine still in fermentation and grape must in fermentation: the total alcoholic strength; (h) of wines and grape must: - the wine-growing zone in accordance with the demarcation shown in Annex IV to Regulation (EEC) No 822/87 from which the product transported originates, using the following abbreviations: A, B, CI (a), CI (b), CII, CIII (a) and CIII (b); - the operations referred to in Annex II which the products transported have undergone. 2. The following shall be recognized as accompanying documents: (a) for products subject to the formalities regarding the movement of products laid down by Directive 92/12/EEC; - in the case of release into circulation with the suspension of excise duty, an administrative or commercial document completed in accordance with Regulation (EEC) No 2719/92, - in the case of intra-Community trade after release for consumption in the Member State of dispatch, a simplified accompanying document or a commercial document completed in accordance with Regulation (EEC) No 3649/92; (b) for products not subject to the formalities regarding the movement of products laid down by Directive 92/12/EEC, each document containing as a minimum the information referred to in paragraph 1 in addition to any information laid down by the Member State, and completed in accordance with this Title. 3. Member States may lay down in the case of the carriage of products referred to in paragraph 2 (b) which begin in their territory that the accompanying document must be completed in accordance with the model set out in Annex III. In the case of carriage which begins and ends on their territory Member States may authorize that accompanying documents are not divided into boxes and that the information is not numbered as in the model set out in Annex III. 4. Where an accompanying document is completed to accompany a consignment of a wine product in containers of a nominal volume of more than 60 litres, the reference number of the document must be given by the competent authority whose name and address are indicated thereon. That authority may be a tax inspection body. Reference numbers shall form part of a continuous series. They shall be preprinted on the documents to accompany carriage. The original of the accompanying document referred to in the first subparagraph, duly completed, and the copy thereof shall be validated beforehand and in request of each consignment: - by means of the stamp of the competent authority of the Member State in which carriage begins, or - by the consignor by means of the prescribed stamp or the mark of a stamping machine approved by the competent authority. Where an administrative document or commercial document complying with Regulation (EEC) No 2719/92 or a simplified accompanying document or commercial document complying with Regulation (EEC) No 3649/92 is used, copies 1 and 2 shall be validated beforehand in accordance with the procedure laid down in the third subparagraph. Article 4 Notwithstanding Article 3 (1), no document shall be required to accompany: 1. in the case of wine products in containers of a nominal volume of more than 60 litres: (a) of grapes, whether or not pressed, or grape must, undertaken by the grape producers themselves or on their behalf from their own vineyards or another establishment belonging to them, where the total road distance does not exceed 40 km and such carriage is: - in the case of individual producers: to their wine-making establishments, - in the case of producers belonging to groups: to the groups' wine-making establishments. In exceptional cases, the 40 km maximum distance may be increased to 70 km by the competent authorities; (b) of grapes, whether or not pressed, undertaken by the producers themselves or on their behalf by third parties other than the consignees from their own vineyards: - where such carriage is to the wine-making establishment of a third party located within the same wine-growing zone, and - where the total road distance does not exceed 40 km. In exceptional cases the competent authorities may extend this maximum distance to 70 km; (c) of wine vinegar; (d) of any product, where the competent authority has authorized such carriage, within the same local administrative unit or to a local administrative unit in the immediate vicinity or, if an individual authorization is given, carriage within the same regional administrative unit, where the product: - is transported between two establishments of the same undertaking, subject to the application of point (a) of Article 12 (2), or - does not change owner and where the carriage is effected for the purpose of vinification, processing, storage or bottling; (e) of grape marc and wine lees: - to a distillery, where the product is accompanied by a delivery note as laid down by the competent authorities of the Member State where carriage begins, or - where carriage is effected for the purpose of withdrawing the product from the wine-making process pursuant to Articles 35 (4) of Regulation (EEC) No 822/87; 2. in the case of products in containers of a nominal volume of not more than 60 litres, and without prejudice to the rules of Directive 92/12/EEC, the carriage: (a) of products in labelled containers fitted with a recognized non-reusable closing device bearing an indication enabling the bottler to be identified and of a nominal volume of not more than five litres, where the total quantity does not exceed: - five litres in the case of concentrated grape must, whether or not rectified, - 100 litres for all other products; (b) of wine or grape juice intended for diplomatic representations, consulates and similar establishments, within the limits of the allowances granted them; (c) of wine or grape juice: - contained in private household removals, and not intended for sale, - on board ships, aircraft or trains to be consumed there; (d) by private individuals, of wine and grape must in fermentation intended for the personal consumption of the consignee or his family, by private individuals, other than in the case of carriage referred to in (a), where the quantity transported does not exceed 30 litres; (e) of any product intended for scientific or technical experiments, where the total quantity transported does not exceed one hectolitre; (f) of a commercial sample; (g) of samples for an official agency or laboratory. In the case of exemption from the need to provide any document to accompany the consignments referred to in (a) to (e), the consignors, other than retailers or private individuals disposing from time to time of the product to other private individuals, must be able at any time to prove the accuracy of all the entries laid down for the records provided for in Title II or other records provided for by the Member State concerned. Article 5 1. Where the competent authority finds that a natural or legal person or a group of such persons who carries out or causes to be carried out a carriage operation involving a wine product has committed a serious infringement of Community provisions in wine sector or national provisions adopted pursuant thereto or where that authority has a justified reason for suspecting such an infringement, it may require the following procedure to be applied: the consignor shall complete the accompanying document and request the authorization of the competent authority. Authorization, when granted, may be linked to conditions on the future use of the product. It shall comprise the stamp, signature of the official of the competent authority and the date. The above procdure shall also apply for the carriage of products whose conditions of production or composition do not conform to Community or national rules. 2. For all carriage within the customs territory of the Community of third country products released into free circulation, the accompanying document shall include: - the number of the VI 1 document, completed in accordance with Commission Regulation (EEC) No 3590/85 (8), - the date on which the document was completed, - the name and address of the authority of the third country having completed the document or having authorized the completion of the document by a producer. 3. All persons or bodies completing accompanying documents for carriage of a wine product and persons who have held such products shall keep a copy of such documents. Article 6 1. The accompanying document shall be considered duly completed when it includes the information laid down in Article 3 (1) of this Regulation. Where a document conforming to Regulation (EEC) No 2719/92 or Regulation (EEC) No 3649/92 is used, it shall, in addition, contain all the information laid down in Article 3 (1) of this Regulation. In addition, for the carriage to a distillery of wine fortified for distillation, the accompanying administrative document or the simplified accompanying document or the commercial documents in place of the two latter documents must satisfy the requirements of the first indent of Article 25 (2) and the fifth indent of Article 27 (2) of Council Regulation (EEC) No 2046/89 (9). 2. The accompanying document may be used only for a single carriage operation. A single accompanying document may be completed to accompany the carriage in a single consignment from one and the same consignor to one and the same consignee of: - two or more batches of the same category of product, or - two or more batches of different categories of product provided they are put up in labelled containers of a nominal volume of not more than 60 litres and fitted with a recognized non-reusable closing device bearing an indication enabling the bottler to be identified. 3. The documents accompanying the consignment of wine products must indicate the date on which carriage commences. In the case referred to in Article 5 (1) or where the document accompanying the consignment is completed by the competent authority, the document shall be valid only if carriage commences not later than the fifth working day following, as appropriate, the date of validation or the date on which it is completed. 4. When products are transported in separate compartments of the same transport container or are mixed during carriage, a document must be completed to accompany each portion, whether transported separately or making up a mixture. Such documents shall mention, in accordance with the rules laid down by each Member State, the use of the product of mixing. However, consignors or empowered persons may be authorized by Member States to complete a single document for the whole product or mixing. In such cases the competent authority shall give appropriate instructions as to how proof is to be furnished concerning the category, origin and quantity of the various loads. 5. Where it is found that carriage which has to be accompanied by a document takes place without such a document or under cover of a document containing false, erroneous or incomplete particulars, the competent authority of the Member State where this is discovered or any other agency responsible for ensuring compliance with Community and national provisions in the wine sector shall take the measures necessary: - to regularize such carriage, either by correcting any errors or by completing a new document, - where appropriate, to penalize any irregularities in proportion to their seriousness, in particular by applying the provisions referred to in Article 5 (1). The competent authority or other agency referred to in the first subparagraph shall stamp documents corrected or completed in accordance with the said provision. Regularization of irregularities may not delay the carriage operation in question for any longer than is strictly necessary. In the event of serious or repeated irregularities, the competent regional or local authority as regards the place of unloading shall inform the competent regional or lcoal authority as regards the place of loading. In the case of intra-Community carriage, such information shall be forwarded in accordance with Council Regulation (EEC) No 2048/89 (10). 6. Where it is impossible to regularize carriage operations within the meaning of the first subparagraph of paragraph 5, the competent authority or the agency that discovered the irregularity shall hold up the transport. It shall inform the consignor that the carriage is being held up and of the consequences incurred. These measures may include a ban on marketing the product. 7. Where part or all of a product carried under cover of an accompanying document is refused by the consignee, the latter shall write the words 'REFUSED by the consignee' on the back of the document, together with the date and his signature, plus, where appropriate, an indication of the quantity refused, in litres or kilograms. In that case the product may be returned to the consignor under cover of the same accompanying document or may be kept on the premises of the carrier until a new document is completed to accompany the product when it is redispatched. Article 7 1. The accompanying document shall be regarded as attesting the designation of origin of quality wines psr or the provenance of table wines entitled to a geographical ascription when duly completed: - by a consignor who is himself the producer of the wine carried and who neither acquires nor sells wine products obtained from grapes harvested in wine-growing areas other than those whose names he uses to designate wine obtained from his own production, - by a consignor not covered by the first indent and provided that the accuracy of the particulars has been certified on the accompanying document by the competent authority on the basis of the information contained in the documents accompanying previous carriage of the products in question, - pursuant to Article 5 (1), and the following conditions are fulfilled: (a) (i) the accompanying document is completed in accordance with the model laid down for: - the accompanying administrative document given in the Annex to Regulation (EEC) No 2719/92, or - the simplified accompanying document given in the Annex to Regulation (EEC) No 3649/92, or - the accompanying document set out in Annex III hereto; or (ii) for carriage which does not cross the territory of another Member State, any document referred to in point (b) of Article 3 (2); (b) the following is entered in the appropriate place on the accompanying document: - for quality wines psr: 'This document attests the origin of the quality wines psr set out herein', - for table wines entitled to a geographic ascription: 'This document attests the provenance of the table wines set out herein'; (c) the indication referred to in (b) is validated by the competent authority by means of its stamp, the date and the signature of the person responsible, as appropriate: - on copies 1 and 2 in the case of the model referred to in the first and second indents of (a), (i), or - on the original of the accompanying document and on a copy in the case of the model set out in Annex III or of an other document referred to in point (b) of Article 3 (2); (d) the reference number of the accompanying document has been given by the competent authority; (e) in the case of exports from a Member State which is not a Member State of production, the accompanying document under cover of which the product is consigned shall attest the designation of origin or the geographical ascription where it indicates: - the reference number, - the date of completion, and - the name and address of the authority referred to on the documents under cover of which the product was transported before being reconsigned and on which the designation of origin or the geographical ascription has been certified. Member States may make attestations of the designation of origin of quality wines psr and the provenance of table wines produced on their territory compulsory. 2. The competent authorities of each Member State may permit consignors satisfying the conditions laid down in paragraph 3 to fill in themselves, or have preprinted, the attestations of the designation of origin or of provenance on the accompanying document, provided: (a) the attestations are validated in advance by the stamp of the competent authority, the signature of the person responsible and the date; or (b) the attestations are validated by the consignors themselves by means of a special stamp authorized by the competent authority and conforming to the model set out in Annex IV; the stamp may be preprinted on the forms provided printing is carried out by a printer approved for that purpose. 3. The authorization referred to in paragraph 2 shall be granted only to consignors: - who regularly dispatch quality wines psr and/or table wines entitled to a geographical ascription, and - after it is ascertained, following an initial request, that the inward and outward registers are kept in accordance with Title II and thus enable the accuracy of the particulars in the documents to be checked. The competent authorities may refuse authorization to consignors not offering such guarantees as those authorities consider appropriate. They may cancel the authorization, in particular where consignors no longer satisfy the conditions laid down in the first subparagraph or no longer offer the guarantees required. 4. Consignors to whom the authorization referred to in paragraph 2 is granted shall be obliged to take all necessary steps to guard the special stamp or the forms bearing the stamp of the competent authority or the special stamp. 5. In trade with third countries, only accompanying documents completed in accordance with paragraph 1 on export from the Member State of production shall certify: - for quality wines psr, that the designation of origin of the product complies with the relevant Community and national provisions, - for table wines designated pursuant to Article 72 (2) and (3) of Regulation (EEC) No 822/87, that the geographical ascription of the product complies with the relevant Community and national provisions. However, in the case of exports from a Member State which is not a Member State of production, the accompanying document completed in accordance with paragraph 1 under cover of which the product is exported shall attest the designation of origin or the geographical ascription where it indicates: - the reference number, - the date of completion, and - the name address of the authority referred to in paragraph 1 indicated on the documents under cover of which the product was transported before being exported and on which the designation of origin or the geographical ascription has been certified. 6. The accompanying document shall attest the designation of origin or imported wine where the said document is completed in accordance with Article 5 (2) by using one of the models referred to in point (a) of the first subparagraph of paragraph 1. Article 8 1. Where the consignee is established within the territory of the Community, the following rules shall apply with regard to the use of the accompanying document: (a) carriage of a product exempt from customs duty: point 1.5 (general remarks) of the explanatory notes annexed to Regulation (EEC) No 2719/92; (b) intra-Community carriage of a product subject to excise duty which has already been released for consumption in the Member State of departure: point 1.5 of the explanatory notes annexed to Regulation (EEC) No 3649/92; (c) forms of carriage not covered by (a) or (b): (i) where it is decided to use the accompanying document laid down for carriage of the type referred to under (a) and (b): - copy No 1: shall be kept by the consignor, - copy No 2: shall accompany the product from the place of loading to the place of unloading and be handed to the consignee or his representative; (ii) where another accompanying document is used: - the original of the accompanying document shall accompany the product from the place of loading and be handed to the consignee or his representative, - a copy shall be kept by the consignor. 2. Where the consignee is established outside the customs territory of the Community, the copies of the document accompanying the consignment shall be presented in support of the export declaration at the competent customs office of the exporting Member State. The customs office shall ensure that the type, date and number of the document presented are indicated on the export declaration and that the type, date and number of the export declaration are indicated on the original of the accompanying document and on the copy thereof, or, as appropriate, copies No 1 and 2 of the accompanying document. The customs office shall enter on the two copies of the latter document and stamp as authentic one of the following: 'EXPORTE', 'UDFOERT', 'AUSGEFUEHRT', 'EXPORTED', 'ESPORTATO', 'UITGEVOERD', 'EXACHThEN', 'EXPORTADO', and shall hand the stamped copies bearing the above wording to the exporter or his representative. The latter shall ensure that one copy accompanies carriage of the exported product. 3. The references referred to in the first subparagraph of paragraph 2 shall specify at least the type, date and number of the document and, as regards the export declaration, the name and address of the regional or local authority competent as regards export. 4. Where a wine product is exported temporarily under the outward processing arrangements pursuant to Council Regulation (EEC) No 2473/86 (11) and Commission Regulation (EEC) No 2458/87 (12) to an EFTA country for the purpose of undergoing storage and/or ageing and/or packaging operations, in addition to the accompanying document, an information sheet as laid down by the recommendation of the Customs Cooperation Council of 3 December 1963 shall be completed. This sheet shall show in the boxes reserved for the description of the product, the description in accordance with Community and national rules and the quantity of the wine carried. These indications shall be taken from the original of the accompanying document under cover of which the wine was carried to the customs office where the document constituting evidence of Community status is issued; the nature, date and number of the document referred to above which accompanied carriage previously shall also be noted on the document constituting evidence of Community status. Where a document constituting evidence of Community status of the goods issued by the customs authorities of the EFTA countries is presented in respect of a wine as referred to in the first subparagraph being brought back into the territory of the Community, such document shall be regarded as equivalent to the accompanying document for carriage as far as the customs office either of destination in the Community or where the product is released to the market, provided that the document bears in the section 'Description of goods' the information specified in the first subparagraph. The relevant customs office in the Community shall stamp a copy or photocopy of the document delivered by the consignee or his representative and return it to him for the purposes of this Regulation. 5. For quality wines psr and table wines entitled to a geographical ascription exported to third countries under cover of an accompanying document in accordance with this Regulation, the said document, attesting to the origin or provenance of the products must be presented in support of any other documents to the competent authority when such wines are released for free circulation in the Community, where the wine in question does not constitute goods returned within the meaning of Council Regulation (EEC) No 754/76 (13) and its implementing provisions. Provided that the supporting documents are deemed satisfactory the customs office in question shall endorse a copy or photocopy of the certificate of designation of origin furnished by the consignee or his representative and return it to him for the purposes of this Regulation. Article 9 If during carriage, by reason of force majeure or some unforeseen accident, a load for which an administrative document, a simplified accompanying document or a commercial document is prescribed has to be split up or is wholly or partially lost, the carrier shall request the authorities where the incident or the case of force majeure took place to make a statement of the facts. In so far as he is able, the carrier shall also notify the competent authority nearest to the place where the incident took place for it to take the necessary steps to regularize the carriage operation in question. Such measures may delay the carriage operation in question only for the time strictly necessary: for it to be regularized. Article 10 For the carriage of a quantity of more than 60 litres of one of the unpackaged wine products listed below, the document specified for the consignment and a copy thereof using NCR or carbon paper or any other form of copy authorized by the competent authority shall be required: (a) products of Community origin: - wine suitable for yielding table wine, - wine intended to be processed into quality wine psr, - grape must in fermentation, - concentrated grape must, whether or not rectified, - fresh grape must with fermentation arrested by the addition of alcohol, - grape juice, - concentrated grape juice, - table grapes destined for wine making; (b) products not originating in the Community: - fresh grapes, excluding table grapes, - grape must, - concentrated grape must, - grape must in fermentation, - concentrated grape must, whether or not rectified, - fresh grape must with fermentation arrested by the addition of alcohol, - grape juice, - concentrated grape juice, - liqueur wine for the preparation of products not falling within CN code 2204. The same shall apply to the following products irrespective of their origin and the quantity shipped, without prejudice to the exceptions referred to in Article 4: - wine lees, - grape marc intended for distillation or other form of industrial processing, - piquette, - wine fortified for distillation, - wine from grapes of varieties not listed as wine grape varieties in the Annex to Commission Regulation (EEC) No 3800/81 (14) for the administrative unit in which they were harvested, - products which may not be offered or delivered for direct human consumption. The copy referred to in the first subparagraph shall be forwarded by the swiftest method, not later than the first working day after that on which the goods leave the place of loading, by the consignor to the competent authority within whose territory the place of loading falls. The competent authority shall forward the copy by the swiftest method, not later than the first working day after that on which it is presented, or issued if the competent authority completes it, to the competent authority within whose territory the place of unloading falls. TITLE II Records Article 11 1. Natural or legal persons and group of persons who, for whatever purposes of their trade or commercial purposes, hold wine products shall be required to keep inwards and outwards registers in respect of those products, hereinafter referred to as 'records'. However: (a) records need not be kept by: - retailers, - those selling drinks for consumption only on the premises; (b) entry in records shall not be required for wine vinegar. 2. Member States may provide that: (a) traders who do not hold stocks shall be required to keep records in accordance with the rules and procedures they shall specify; (b) natural and legal persons and groups of persons who hold stocks of or offer for sale solely wine products in small containers meeting the conditions as regards presentation referred to in Article 4 (2) shall not be required to keep records, provided that the entry and withdrawal of products and stocks may be checked at any time on the basis of other supporting documents, in particular commercial documents used for financial accounts. 3. Persons required to keep records shall record the entry and withdrawal of each batch of products as referred to in paragraph 1 to or from their premises or their accounts and such of the operations specified in Article 14 (1) as are carried out. Those persons must also be able to present, for each annotation in the records of the entry and withdrawal of products, a document which has accompanied the relevant consignment or any other supporting document, in particular a commercial document. Article 12 1. Records shall consist: - either of fixed leaves numbered consecutively, - or of a suitable modern accounting system, approved by the competent authorities, provided that the particulars which should be entered in the records appear therein. However, Member States may provide that: (a) the records kept by traders not effecting any of the operations specified in Article 14 (1) nor performing any oenological practices may take the form of the totality of the documents accompanying the carriage of the wine products; (b) the records kept by producers may take the form of annotations on the reverse side of the harvest, production or stock declarations provided for in Commission Regulation (EEC) No 3929/87 (15). 2. The records shall be kept separately for each undertaking, on the premises where the products are held. However, the competent authorities may grant authorization, where appropriate by giving instructions: (a) where products are held in various stores belonging to the same undertaking in the same local administrative unit or in such a unit in the immediate vicinity, for the records to be held at the registered place of business of the undertaking; (b) for the keeping of the records to be entrusted to an undertaking specializing in the subject, on the condition that a check of the entry and withdrawal of products and stocks at the actual place where the products are held is possible at all times on the basis of other supporting documents. Where retail stores which sell direct to the end user form part of one and the same undertaking and are supplied by one or more central warehouses belonging to that undertaking, such central warehouses shall, without prejudice to Article 11 (2) (b), be subject to the obligation to keep records; deliveries to the said retail stores shall be entered in such records as withdrawals. 3. For products entered in the records separate accounts shall be kept for: - each of the categories set out either in Annex I to Regulation (EEC) No 822/87 or in Article 2 of Council Regulation (EEC) No 2391/89 (16), - each quality wine psr and products for processing into quality wines psr made from grapes harvested in the same specified region, - each table wine designated by the name of a geographical area and products for processing into such table wine made from grapes harvested in the same wine-growing area. Quality wines psr of different origins put up in containers of no more 60 litres labelled in accordance with Community provisions, that are acquired from a third party and held with a view to sale may be entered in the same account provided that the competent authority or any agency or body empowered by the authority has given its agreement and that entries and withdrawals of each quality wine psr appear therein individually; this also holds for table wines designated by the name of a geographical area. When a quality wine psr is downgraded, this shall be mentioned in the records. 4. Member States shall determine the maximum percentages which losses resulting from evaporation in the course of warehousing, processing operations or changes in product category may represent. Where actual losses exceed: - during carriage, the tolerances referred to in Annex II (B) (1.2), and - in the cases referred to in the first subparagraph, the maximum percentages fixed by the Member States, the holder of the records shall report this in writing, within a period laid down by the Member States, to the competent authority for the territory in question which shall take the necessary measures. Member States shall specify the method whereby entries are to be made in the records concerning: - the personal consumption of the producer or his family, - any accidental changes in the volume of products. Article 13 1. For every entry or withdrawal of products the records shall give: - the control number of the product where such a number is provided for in Community or national provisions, - the date of the operation, - the actual quantity entered or withdrawn, - the product concerned, described in accordance with the relevant Community and national provisions, - a reference to the document accompanying or which has accompanied the consignment in question. In the cases referred to in Article 7 (5), a reference to the document under cover of which the product was previously transported shall be entered in the register of withdrawals. 2. Once a year, at a date which may be fixed by the Member States, the records of entry and withdrawal of products must be closed. An inventory of stocks shall be made in the framework of the annual balance sheet. Existing stocks must be recorded as an entry in the records at a date following the annual balance sheet. If the annual balance sheet shows differences between the theoretical stocks and the actual stocks, this must be noted in the closed books. Article 14 1. The records shall mention the following operations: - increasing the alcoholic strength, - acidification, - de-acidification, - sweetening, - coupage, - bottling, - distillation, - the production of sparkling wine, aerated sparkling wine, semi-sparkling wine and aerated semi-sparkling wine, - the production of liqueur wine, - the production of concentrated grape must, whether or not rectified, - the treatament with potassium ferrocyanide, - treatment with oenological carbon, - fortifying wine for distillation, - other processes involving the addition of alcohol, - processing into a product of any other category, in particular into aromatized wine. Where an undertaking is granted authorization to keep simplified records as referred to in the second subparagraph of Article 12 (1) the competent authority may accept duplicates of the notifications as provided for in Article 23 of Regulation (EEC) No 822/87 made in accordance with the requirements of Commission Regulation (EEC) No 2240/89 (17) as equivalent to entries in the records for the operations of increasing alcoholic strength, acidification and de-acidification. 2. For each of the operations specified in paragraph 1, records other than those referred to in paragraph 3 shall mention: - the operation carried out and the date, - the nature and the quantities of the products used, - the quantity of product obtained by means of the operation, - the quantity of product used in increasing the alcoholic strength, acidification and de-acidification, sweetening and fortifying for distillation, - the description of the products before and after the operation, in accordance with the relevant Community or national provisions, - the markings on the containers in which the products entered in the records were contained before the operation and are contained after the operation, - in the case of bottling, the number of bottles filled, their content and the batch number, - in the case of contract bottling, the name and address of the bottler within the meaning of Article 4 of Commission Regulation (EEC) No 2202/89 (18). Where a change occurs in a product without its undergoing one of the operations referred to in the first subparagraph of paragraph 1, in particular in the case of fermentation of grape must, the quantities and the type of product obtained after the change shall be noted in the records. When wine is fortified for distillation, the information specified in the first indent of Article 25 (2) and the fifth indent of Article 27 (2) of Regulation (EEC) No 2046/89 must also be entered in the records. 3. For the production of sparkling wine, the registers of cuvÃ ©es referred to in the second subparagraph of Article 6 (2) of Council Regulation (EEC) No 2332/92 (19) shall record, for each cuvÃ ©e prepared: - the date of preparation, - the date of bottling for quality sparkling wines and quality sparkling wines psr, - the volume of the cuvÃ ©e and the description, the volume and the actual and potential alcoholic strength of each of its constituents, - each of the practices listed in Article 4 of Regulation (EEC) No 2332/92, - the amount of 'liqueur de tirage' used, - the amount of sweetener used, - the number of bottles obtained, specifying where appropriate the type of sparkling wine, using a term relating to its residual sugar content provided the term appears on the label. 4. For production of liqueur wine, the records shall show for each batch being prepared: - the date of addition of any of the products listed in point 14 (i), (ii) or (iii) of Annex I to Regulation (EEC) No 822/87, - the nature and the volume of the product added. Article 15 1. Holders of records shall be required to keep individual records or accounts of the entry and withdrawal of the following products and materials held by them for whatever purpose, including use on their own premises: - sucrose, - concentrated grape must, - rectified concentrated grape must, - products used for acidification, - products used for de-acidification, - spirits distilled from wine. The keeping of individual records or accounts shall not provide exemption from the notifications referred to in Article 23 (2) of Regulation (EEC) No 822/87. 2. The individual records or accounts referred to in paragraph 1 shall show separately for each product: (a) in respect of entries: - the name or business name and address of the supplier, referring where appropriate to the document which accompanied carriage of the product, - the quantity concerned, - the date of entry; (b) in respect of withdrawals: - the quantity concerned, - the date or use or withdrawal, - where appropriate, the name or business name and address of the consignee. Article 16 1. The particulars indicated below shall be entered in the individual records or accounts as follows: - those referred to in Articles 11, 12 and 13, in the case of entries, not later than the working day following reception and, in the case of withdrawals, not later than the third working day following dispatch, - those referred to in Article 14, not later than the first working day following the operation and for those particulars relating to enrichment, on the day itself, - those referred to in Article 15, in the case of entries and withdrawals, not later than the working day following reception or dispatch and, in the case of uses, the day of use. However, Member States may authorize longer time limits not exceeding 30 days, particularly where computerized records are used, provided that a check can still be made on entries, withdrawals and the operations referred to in Article 14 at any time on the basis of other supporting documents and that these documents are considered reliable by the competent authority or an agency or a body empowered by that authority. 2. Notwithstanding the first subparagraph of paragraph 1 and subject to any provisions adopted by the Member States pursuant to Article 17, consignments of the same product may be entered in the withdrawal register in the form of a monthly total where the product is put up solely in the containers referred to in point (a) of point 2 of Article 4. Article 17 1. Member States may authorize adaptation of existing records and lay down additional rules or more stringent requirements for the keeping and checking of records. In particular, they may require that separate accounts be kept for specified products or that separate records be kept for certain categories of product or for certain operations specified in Article 14 (1). 2. Where Article 5 (2) is applied, the Member State may lay down that the competent authority may keep the records itself or entrust the task to a body empowered to that end. TITLE III General and transitional provisions Article 18 1. Member States may: (a) make provision for stock records to be kept of closing devices used for putting up products in containers of a nominal volume of not more than five litres as referred to in point (a) of point 2 of Article 4 be released to the market on their territory, and for indicating special particulars thereon; (b) require additional information on documents accompanying consignments of wine products produced on their territory where such information is necessary for controlling the quality of quality wines psr; (c) lay down, where required by the application of a computerized stock records system, the place where certain obligatory information is to be entered on documents accompanying consignments of wine products where carriage commences on their territory, provided that the layout of the models referred to in point (a) of the first subparagraph of Article 7 (1) is not altered; (d) permit, for carriage beginning and ending in their territory without passing through the territory of another Member State or of a third country and for a transitional period expiring on 31 August 1996, the details of the density of the grape must to be replaced by that of the density expressed by the potential alcoholic strength in % vol or degrees Oechsle; (e) lay down that documents accompanying carriage completed on their territory shall indicate not only the date but also the time on which carriage started; (f) lay down, further to point 2 of Article 4, that no document is required for carriage of grapes, whether or not pressed, or of grape must by producers who belong to a group of producers and have produced the grapes or grape must themselves or by a group of producers having the product in question in their possession or on behalf of such producers or such a group of producers to a collection point or to the wine-making establishments of that group, provided such carriage begins and ends within the same wine-growing zone and, where the product in question is intended for processing into quality wine psr, within the specified region concerned, including an immediately adjacent area; (g) lay down: - that the consignor is to complete one or more copies of documents accompanying carriage operations starting on their territory, - that the consignee is to complete one or more copies of documents accompanying carriage operations which began in another Member State or in a third country and which end in their territory. In such cases, they shall determine the use of such copies; (h) lay down that the derogation referred to in point (b) of point 1 of Article 4 regarding exemption from the use of the accompanying document for certain consignments of grapes may not be applied to carriage beginning and ending on their territory; (i) lay down that, in the case of the carriage referred to in Article 10 beginning on their territory and ending on that of another Member State, the consignor must send the name and address of the competent authority of the place of unloading along with the copies made pursuant to that Article. 2. Without prejudice to Article 21 of Directive 92/12/EEC, Member States may not, on grounds relating to the closing devices used, prohibit or hinder the movement of products put up in containers of a nominal capacity of not more than five litres as referred to in point (a) of point 2 of Article 4 where the closing device or type of packaging used appears on the list in Annex I. However, Member States may, for products put up in their own territory, prohibit the use of certain closing devices or types of packaging appearing on the list in Annex I or make the use of such closing devices subject to certain conditions. Article 19 1. Without prejudice to any more stringent provisions which may have been adopted by Member States for the application of their legislation or national procedures laid down for other purposes, the administrative documents, the simplified accompanying documents, the commercial documents and the copies required under this Regulation must be kept for at least five years from the end of the calendar year during which they were completed. 2. The records provided for in this Regulation and the documents concerning the operations entered therein must be kept for at least five years after the accounts to which they refer have been closed. Where in a record one or more accounts relating to insignificant quantities of wine are not yet closed, such accounts may be carried over to another record, a reference to such carry-over being made in the original record. In such case, the period of five years prescribed in the first subparagraph shall begin on the day of the carry-over. Article 20 1. Each Member State shall notify the Commission of: - the name and address of the authority or authorities competent for implementation of this Regulation, - where appropriate, the name and address of any bodies empowered by a competent authority for the purposes of implementing this Regulation. 2. Each Member State shall also notify the Commission of: - any subsequent changes concerning the competent authorities and bodies referred to in paragraph 1, - the measures they have taken for the purpose of implementing this Regulation, where those measures are of specific value for the purposes of cooperation between Member States as referred to in Title IV of Regulation (EEC) No 2048/89. Article 21 1. Regulation (EEC) No 986/89 is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as reference to this Regulation. Article 22 This Regulation shall enter into force on 1 September 1993. Accompanying documents drawn up in accordance with Regulation (EEC) No 986/89 may be used until 31 December 1993 in place of the documents provided for in this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 39. (3) OJ No L 106, 18. 4. 1989, p. 1. (4) OJ No L 66, 13. 3. 1991, p. 13. (5) OJ No L 76, 23. 3. 1992, p. 1. (6) OJ No L 276, 19. 9. 1992, p. 1. (7) OJ No L 369, 18. 12. 1992, p. 17. (8) OJ No L 343, 20. 12. 1985, p. 20. (9) OJ No L 202, 14. 7. 1989, p. 14. (10) OJ No L 202, 14. 7. 1989, p. 32. (11) OJ No L 212, 2. 8. 1986, p. 1. (12) OJ No L 230, 17. 8. 1987, p. 1. (13) OJ No L 89, 2. 4. 1976, p. 1. (14) OJ No L 381, 31. 12. 1981, p. 1. (15) OJ No L 369, 29. 12. 1987, p. 59. (16) OJ No L 232, 9. 8. 1989, p. 10. (17) OJ No L 215, 26. 7. 1989, p. 16. (18) OJ No L 209, 21. 7. 1989, p. 31. (19) OJ No L 231, 13. 8. 1992, p. 1. ANNEX I List of closing devices approved in the Community for small containers filled with wine products as referred to in Article 2 (1) (h) 1. Cylindrical stoppers made of cork or other inert substance, covered or not with a pre-moulded or foil capsule which is torn on opening. The capsule may be made of: - aluminium, - metal alloy, - shrink plastic, - PVC with aluminium top. 2. Flanged stoppers made of cork or other inert substance fully inserted into the neck of the bottle, filled with a metal or plastic capsule covering both the neck and the stopper and destroyed on opening. 3. Mushroom-shaped stoppers made of cork or other inert substance, secured by ties or fastenings which must be broken on opening, the whole being sometimes covered with metal or plastic foil. 4. Aluminium or tin screw tops, filled on the inside with a disc in cork or inert material and a safety seal which is torn off or destroyed on opening (pilfer-proof seals). 5. Plastic screw-top capsules. 6. Tear-off caps made of: - aluminium, - plastic, - a combination of the above. 7. Metal crown stoppers fitted on the inside with a disc in cork or inert material. 8. Closing devices which form part of packaging which cannot be reused after being opened, such as: - tin cans, - aluminium cans, - cardboard containers, - plastic containers, - containers made of a combination of the above materials, - flexible plastic bags, - flexible bags in a combination of aluminium and plastic, - tetrahedrons in aluminium foil. ANNEX II Additional instructions for completing the accompanying documents A. General rules 1. The document must preferably be completed by typewriter. If completed by hand, it must be filled out in a legible and indelible manner. 2. The document must not contain any erasures or overwritten words. The accompanying document may not be used if any errors are committed in completing it. 3. Copies must either be authenticated photocopies or made using NCR or carbon paper. Any prescribed copy of an accompanying document shall be marked 'copy' or shall bear an equivalent marking. 4. Where a document completed in accordance with the model given in the Annex to Regulation (EEC) No 2719/92 (administrative or commercial document) or with the model given in the Annex to Regulation (EEC) No 3649/92 (simplified accompanying document or commercial document) is used to accompany a wine product not subject to the formalities for the movement of wine products laid down by Directive 92/12/EEC referred to in Article 3 (2) (b), a diagonal line must be entered from corner to corner of boxes which do not apply. B. Special rules 1. Indications referring to the description of the product: 1.1. Category of the product Indicate the category into which the products fall using an expression conforming to Community rules which gives the most accurate description of the product, e.g.: - table wine, - quality wine psr, - grape must, - grape must for quality wine psr, - imported wine. 1.2. Actual and total alcoholic strength, density. When the accompanying document is completed: (a) the actual alcoholic strength of the wine, excluding new wines still in fermentation, or the total alcoholic strength of new wine still in fermentation and part-fermented grape must must be expressed in a % vol and tenths of % vol; (b) the refractive index of grape must must be obtained by the measuring method recognized by the Community. It must be expressed by the potential alcoholic strength in % vol. This may be replaced by the density expressed in grams per cm3; (c) the density of fresh grape must with fermentation arrested by the addition of alcohol must be expressed in grams per cm3 and the actual alcoholic strength of that product must be expressed in % vol and tenths of % vol; (d) the sugar content of concentrate grape must, rectified concentrated grape must and concentrated grape juice must be expressed by the content in grams, per litre and per kilogram, of total sugars; (e) the actual alcoholic strength of grape marc and of wine lees may also be indicated (optional) and expressed in litres of pure alcohol per decitonne. This information must be expressed using the tables of equivalence recognized by the Community, contained in the rules on analysis methods. Without prejudice to the Community provisions laying down limits for certain wine products, the following tolerances shall be allowed: - as regards total or actual alcoholic strength, a tolerance of ± 0,2 % vol, - as regards density, a tolerance of six units more or less to the fourth decimal place ( ± 0,0006), - as regards the sugar content, 3 % more or less. 2. Indications referring to the net quantity: The net quantity: - of grapes, concentrated grape must, rectified concentrated grape must, concentrated grape juice, grape marc and wine lees in tonnes or kilograms must be expressed by the symbols 't' or 'kg', - of other products in hectolitres or litres must be expressed by the symbols 'hl' or 'l'. A tolerance of 1,5 % of the total net quantity may be allowed when indicating the quantity of products carried in bulk. 3. Other indications for the carriage of products in bulk: 3.1. Wine-growing zone Give the wine-growing zone in which the product transported originates in accordance with Annex IV to Regulation (EEC) No 822/87, using the following abbreviations: A, B, CI (a), CI (b), CII, CIII (a) and CIII (b). 3.2. Operations performed Indicate also the operations which the products transported have undergone, using the following figures in brackets: 0: the product has undergone none of the following operations; 1: the product has been fortified; 2: the product has been acidified; 3: the product has been de-acidified; 4: the product has been sweetened; 5: the product has been fortified for distillation; 6: a product originating in a geographical unit other than that indicated in the description has been added to the product; 7: a product obtained from a vine variety other than that indicated in the description has been added to the product; 8: a product harvested during a year other than that indicated in the description has been added to the product; 9: other operations (specify). Examples: - For a wine originating in zone B which has been fortified, indicate B (1). - For a grape must originating in zone CIII (b) which has been acidified, indicate CIII (b) (2). Indications regarding the wine-growing zone and the operations performed must be made in addition to the indications regarding the description of the product and within the same field of vision. The wine-growing zone need not be indicated where carriage begins in Portugal, since wine-growing zones have not yet been determined in that Member State. C. Indications required for the completion of the accompanying document referred to in Article 3 (1) (b) of this Regulation (Annex III) Introductory note: The model for the accompanying document given in Annex III must be strictly respected. However, the dimensions of the boxes marked by lines and intended for the information laid down are given as a guide only. /* Tables: see OJ */ ANNEX III Commercial document to accompany of wine products 1. Consignor (Name and address) 2. Reference number 4. Competent authority at place of dispatch (Name and address) 3. Consignee (Name and address) 6. Date of dispatch 5. Carrier and other transport details 7. Place of delivery 8. Description of product 9. Quantity 10. Additional information laid down by the Member State of dispatch 11. Certificates (certain wines) 12. Record of control. For use by competent authority Signatory's company and telephone number Name of signatory Place and date Signature ANNEX IV SPECIAL STAMP 1. Device of Member State 2. Competent authority or competent regional or local authority 3. Validation